I am in full accord with the views expressed in the opinion of Mr. Justice Blease, that the sale of gasoline and motor oils on Sunday is clearly prohibited by the statutes of our State, except in cases of charity or necessity; and, further, that this Court should not undertake to state what condition or what state of facts should exist to constitute a necessity. The Legislature having not thought proper, in the passage of the Act, to prescribe what condition should exist to constitute a necessity, it is beyond the sphere of this Court to do so, and the question becomes one of fact to be determined from all of the surrounding circumstances in each instance. Whether it would be better for the law to prescribe what conditions should exist to constitute a necessity is a matter for the wise consideration of our legislative body, and not for this Court.